                Case 2:17-cv-01115-RSM Document 174 Filed 03/29/19 Page 1 of 1




                            United States District Court
                                   WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE


 SENIOR HOUSING ASSISTANCE
 GROUP,
            Plaintiff,

          v.                                                     JUDGMENT IN A CIVIL CASE

   AMTAX HOLDINGS 260, LLC, et al.,                              Case No. C17-1115 RSM
            Defendants,




        Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the
jury has rendered its verdict.

 X     Decision by Court. This action came to consideration before the Court. The issues have been
considered and a decision has been rendered.

   THE COURT HAS ORDERED THAT: judgment be entered in favor of the AMTAX entities in accordance
   with the Findings of Fact and Conclusions of Law, and with costs awarded to the AMTAX entities.



       Dated this 29th day of March 2019.



                                                    WILLIAM M. MCCOOL
                                                    Clerk


                                                    /s/ Paula McNabb
                                                    Deputy Clerk
